Citation Nr: 1212041	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

There initially were three claims on appeal - 1) this claim for service connection for bilateral hearing loss, but also claims for 2) tinnitus and 3) erectile dysfunction, including as secondary to service-connected Type II Diabetes Mellitus.  And in October 2010, as support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing. 

The Board subsequently, in November 2010, remanded these claims for further development and consideration.  And in a January 2012 decision since issued, on remand, the Appeals Management Center (AMC) granted the claim for service connection for tinnitus and assigned an initial 10 percent rating retroactively effective from January 31, 2006.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  And as concerning the claim for erectile dysfunction (ED), the AMC conceded it is secondary to the 
service-connected Type II Diabetes Mellitus, so itself service connected.  The AMC resultantly granted special monthly compensation (SMC) for loss of use of a creative organ, retroactively effective from January 1, 2008.  These claims therefore are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating the Veteran must separately appeal "downstream" issues such as the amount of compensation, i.e., level of disability rating, and effective assigned for a disability that is service connected during the pendency of an appeal).

Only the claim for bilateral (i.e., right and left ear) hearing loss remains in dispute.

FINDINGS OF FACT

1.  The Veteran's service personnel records (SPRs), including his DD Form 214, confirm his military occupational specialty (MOS) was a military policeman (MP), and he served in the Republic of Vietnam.  Therefore, it stands to reason he was repeatedly exposed to excessively loud noise while in service as he is alleging.

2.  Nevertheless, according to the results of his June 2006 and January 2011 VA audiological evaluations, he does not have sufficient hearing loss in either ear to be considered a ratable disability by VA standards, so no current ratable disability to attribute to that noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February and March 2006, December 2008, February and December 2010, and most recently in January 2012.  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the March 2006, December 2008, February 2010, and January 2012 letters all complied with Dingess by discussing the "downstream" disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice, the AMC readjudicated the claim in the January 2012 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  He also had several VA audiological evaluations for compensation purposes - initially in June 2006, again in December 2010, and most recently in January 2011 as a consequence of the Board's November 2010 remand.  These examinations were to first determine whether he has sufficient hearing loss to be considered a ratable disability by VA standards and, only if established that he does, for an opinion concerning the likelihood this hearing loss is attributable to his military service, but especially to the type of noise exposure and consequent injury (acoustic trauma) alleged.  And, in having him undergo that January 2011 VA compensation examination, and resultantly obtaining the requested medical comment on these determinative issues, there was compliance with this November 2010 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran argues he has bilateral hearing loss as a result of his military service.  Specifically, he claims that as a result of his service in the Republic of Vietnam during the Vietnam War, he sustained acoustic trauma from machine gun fire, mortar explosions, and outgoing artillery.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Before service connection may be granted for hearing loss, however, it must be of a particular level of severity to be considered a ratable disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran's STRs make no reference to any hearing problems or difficulties.  However, the Board recognizes that his SPRs, including especially his DD Form 214, show his MOS was MP.  He also served in the Republic of Vietnam during the Vietnam War and resultantly received the National Defense Service Medal (NDSM), Vietnam Campaign Medal (VCM), and Vietnam Service Medal (VSM).  It therefore stands to reason he was repeatedly exposed to excessively loud noise while in service as he is alleging, see 38 U.S.C.A. § 1154(a), although none of these medals and commendations suggest this necessarily occurred in combat, per se.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

When separating from service, he filed a claim for service connection for a nasal problem that he said had occurred as a result of an accident during his basic training resulting in a fracture of his nasal septum.  During the July 1969 VA compensation examination for his ears, nose and throat (ENT), it was determined that his right and left ear canals and drums were of normal appearance.  Moreover, his hearing acuity also was within normal limits.

Nevertheless, he still may establish his entitlement to service connection for a present-day hearing loss disability by submitting evidence indicating this current disability is related to his military service, as opposed to intercurrent causes.  See 38 C.F.R. § 3.303(d) (service connection is permissible for diseases initially diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service).  See also Ledford, 3 Vet. App. at 89.  But in this particular case at hand, the Veteran has not submitted any competent and credible evidence showing he has a current hearing loss disability according to VA standards (i.e., according to the requirements of § 3.385), which, as mentioned, is the first and indeed most fundamental requirement of any 
service-connection claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Concerning this determinative issue of whether there is present-day disability, the Veteran initially underwent a VA audiological evaluation in June 2006.  The examiner determined the Veteran's average puretone threshold levels were 21.25 decibels, bilaterally, so in each ear.  His speech discrimination scores were 100 percent for his right ear and 96 percent his left ear.  The VA examiner considered the Veteran's STRs and noted his noise exposure in service.  Nonetheless, the examiner specifically stated that the Veteran's hearing loss was not considered disabling.  Instead, the examiner determined the configuration of the audiogram was consistent with presbycusis and considered within normal limits for the Veteran's age.

In December 2010, following and as a consequence of the Board's November 2010 remand, the Veteran again underwent a VA audiological evaluation.  This additional examiner also noted the Veteran's self-reported history of noise exposure in service, as well as his post-service noise exposure from his time as a civilian policeman for 30 years.  This examiner acknowledged that hearing loss is present.  However, during the audiological examination, it was observed that the Veteran's behavioral test results showed poor intra and inter test reliability, despite test reconstruction.  Therefore, the examiner indicated the Veteran would need to be scheduled for another examination for additional testing.

In January 2011, as a consequence, he had a third VA audiological evaluation.  At the outset of this additional examination, the examiner indicated that she had reviewed the Veteran's STRs and that she also had considered his post-service occupational and recreational noise exposure, including as a police officer and time spent around motorcycles.  There was no reporting of head injuries, hearing disease, vertigo, or familial history of hearing loss.  Upon objective physical examination, she determined the Veteran's average puretone threshold was 18.75 decibels in his left ear, with a speech recognition score of 100 percent, and 20 decibels in his right ear, with a speech recognition score of 94 percent.  Consequently, she concluded his hearing loss is not disabling pursuant to 38 C.F.R. § 3.385.  She also indicated that any hearing loss he does have is more likely related to other factors, such as his 30 years of occupational and recreational noise exposure, other medical conditions and/or presbycusis.

The Veteran also has submitted a private treatment record dated in January 2006 from Dr. P.J.C. in support of his claim.  This record notes the Veteran has a long history of exposure to impact noises at least back to his time as a gunner in the military.  However, Dr. P.J.C. also indicates the Veteran's hearing loss is within normal limits for his age.

So there simply is no competent and credible evidence showing the Veteran has a current hearing loss disability according to VA standards (meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385).  Therefore, there is no current ratable disability to attribute to his military service, even conceding he experienced the type of noise exposure in service he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Since resolution of this claim ultimately turns on whether he has sufficient hearing loss to satisfy the requirements of 38 C.F.R. § 3.385 (which is a medical determination), his lay statements of having experienced hearing loss since service have no bearing on the outcome of this claim, even, again, if conceding his noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In other words, he is not competent to say whether he has a current hearing loss disability according to the exacting standards of § 3.385, which are based on the results of objective clinical testing and data - namely, that gleaned from an audiogram.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility (""a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for bilateral hearing loss.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for bilateral hearing loss is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


